Per Curiam.

The uncontradicted testimony established that six persons (three adults and three children) used the one-bedroom apartment, consisting of bedroom, kitchen and bathroom, as sleeping quarters and that the bedroom was 11 by 14 feet in size. Since the kitchen and bathroom cannot be credited as sleeping accommodations, the use of the one bedroom of the size described by six persons for sleeping purposes is a violation of section D26-3.0 of the Administrative Code of the City of New York.
The final order should be reversed, witih $30 costs, and final order directed for landlords as prayed for in petition, with costs.
Concur — Steuer, J. P., Hofstadter and Aurelio, JJ.
Final order reversed, etc.